Exhibit 10.6



 

Downey Financial Corp.
Deferred Compensation Plan
Plan Summary

--------------------------------------------------------------------------------

2006 Plan Year - Please review this Summary carefully, as it describes recent
tax law changes which affect this plan.

 

The operation of the Plan, and this Summary and the Election Form which
describes the Plan, is intended to comply with the provisions of newly enacted
section 409A of the Internal Revenue Code ("Code"). This Summary represents
interim changes to the Plan that are required for the 2006 calendar year and the
related elections. Because regulatory guidance concerning section 409A has only
recently been released, and it is anticipated that additional guidance (either
formal or informal) will be issued prior to December 31, 2006, the Plan may be
amended to reflect such changes. If the operation of the Plan or any portion of
this Summary or Election Form conflicts with the requirements of section 409A,
the Company will operate the Plan and may amend the documents, including the
Election Form, to reflect such guidance and to comply with section 409A.

 

Page

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------

Introduction

Downey Financial Corp. (the "Company") is pleased to provide the Downey
Financial Corp. Deferred Compensation Plan (the "Plan"). This Plan provides an
opportunity for attractive pre-tax savings to assist eligible employees in
wealth accumulation.

What does the Plan do for you?

The Plan allows you to defer a portion of your Total Annual Compensation,
Bonus/Incentive earnings, or Director Fees. This reduces your current taxable
income and allows you to save on a pre-tax basis. For example, if you defer
$10,000 and are in a 40% tax bracket, your taxable income is reduced by $10,000
and you have $10,000 in your deferred compensation account earning interest as
opposed to $6,000 invested after-tax.

Your deferred compensation account also accumulates interest on a tax-deferred
basis. Not only are pre-tax dollars invested, but the earnings on the account
grows on a pre-tax basis.

Crediting Interest Rate

The interest crediting rate for any initial deferrals made in the 2006 Plan Year
will be based on Downey’s highest corresponding CD term rate (two-year CD rate
for two year deferrals, five year CD rate for five and ten year deferrals). This
rate will be based on the corresponding deposit rate in effect on January 1,
2006.

Plan Features

During the annual enrollment period, you will have the opportunity to:

 * Defer pre-tax compensation.
   * Defer up to 100% of your next year’s Total Annual Compensation,
     Bonus/Incentive Earnings, or Director fees.
 * Earn attractive interest rates on a tax-deferred basis under the Plan.
   * Rate announced January 1st
 * Confirm scheduled distributions from the Plan for eligible deferrals.
 * Elect to rollover (re-defer) all or a portion of your prior deferred balances
   as provided in the Plan.

Page 2

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------

Each year, you will be provided with an annual benefit statement documenting
deferrals made during the year, interest applied, and a total Account Balance.

Questions & Answers

A more detailed description of the Plan is included in the following Question
and Answer (Q&A) section.

Plan Objectives

Q

What is the purpose of the Plan?

A

The Plan is designed to allow participants to defer a portion of their current
income on a pre-tax basis and receive a tax-deferred interest crediting on these
deferrals. This Plan is offered as an additional benefit to the Company 401(k)
plan.

Eligibility

Q

Who is eligible for the Plan?

A

Participation in the Plan is limited to a select group of management employees
and Directors.

Contributions

Q

How much can I contribute to the Plan?

A

You can elect to defer up to 100% of your Total Annual Compensation, or up to
100% of your Bonus/Incentive compensation, or up to 100% of your Director Fees.
This will be your "Annual Deferral Amount." For purposes of the Plan, "Annual
Deferral Amounts" will only include amounts that may be deferred under this Plan
pursuant to Section 409A of the Code. For example, your Annual Deferral Amount
will not include such items as deferrals under the Company section 401(k) plan,
cafeteria plan deductions, stock option exercises, and qualified or nonqualified
retirement plan distributions.



Q

When do I make my Plan contribution election?

A

To participate in the Plan during the 2006 Plan Year, you must enroll in the
Plan and make your annual election during the open enrollment period in
December, 2005. Your first paycheck in January, 2006 will reflect a deduction
for the semi-monthly amount you elected to defer. Before the end of each year,
you will decide how much of your future compensation you want to defer into the
Plan for the next Plan Year.

Page 3

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------



Q

Can I change the amount I am deferring or stop my contributions during the year?

A

Generally, no. IRS regulations require that an irrevocable election be made
prior to each Plan Year. Therefore, changing or stopping an elected Annual
Deferral Amount is not permitted, except as follows: To the extent permitted
under section 409A of the Internal Revenue Code ("Code"), the deferral of your
Annual Deferral Amount will be cancelled in the event of an Unforeseeable
Emergency. (Also, as discussed below, payouts from your previously deferred
Account Balance will be made to the extent necessary to satisfy that
Unforeseeable Emergency and to comply with section 409A.)

If you become Disabled or Separate from Service during 2006, your 2006 Annual
Deferral Amount (to the extent you continue to have income) will continue unless
permitted to stop under section 409A of the Code and applicable guidance.
However, your Account Balance will start to be distributed on these events in
the manner and time set forth below and that distribution will include 2006
deferrals.

Finally, since 2005 represents a transition year during which new IRS
regulations are being implemented, deferral elections relating to 2005
compensation may be modified or revoked prior to December 31, 2005. This is the
only time you will have an opportunity to change your election without having to
wait a year for the change to take effect.



Q

If my deferrals are considered pre-tax deferrals, why do I need to pay FICA
(Social Security) tax?

A

Your deferral amounts are considered earnings for the purpose of calculating
Social Security taxes at the time that they are earned. FICA tax must be
assessed at the time your deferrals are earned and credited to your account,
just as they are under your 401(k) plan.



Q

What interest will I earn on the 2006 contributions I make to my Plan Account?

A

The interest crediting rate for the 2006 Plan Year will be based on Downey’s
highest corresponding deposit rate in effect on January 1, 2006.



Q

What interest will I earn on my 2005 account balance if I choose to re-defer
these amounts?

A

Since re-deferral of these amounts must be for five (5) additional years, the
interest crediting rate for re-deferred balances will be based on Downey’s
highest five-year deposit rate in effect on January 1, 2006. This rate will
remain in place for the entire five (5) year period.

Page 4

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------



Q

How is the interest credited?

A

Interest is computed as amounts are deferred and will be compounded annually.

Distributions

Q

When can I receive a distribution from the Plan?

A

Each year, you will be asked to elect when you want to receive your eligible
Annual Deferral Amount, plus interest credited. This date will be your
"Scheduled Payout Date". After 2005, the election to defer payment must be made
at least one year in advance of your Scheduled Payout Date. Your Scheduled
Payout Date will generally be the February 15th of the year you elect to receive
payment. However, payment of your Annual Deferral Amount plus your Account
Balance and credited earnings will be made earlier in the following Payment
Events at the time specified:

 * Unforeseeable Emergency. Distributions will occur in certain situations
   involving severe financial hardship, subject to approval by the Plan
   Committee. The amount distributed will be limited to the amount necessary to
   satisfy the hardship (including any applicable taxes or penalties resulting
   from the distribution). This amount will be paid 15 days after the
   Unforeseeable Emergency is determined, or as soon as administratively
   practicable, if later. The determination of Unforeseeable Emergency and the
   amount payable will be made by the Plan Committee in accordance with section
   409A of the Code. The applicable definition of Unforeseeable Emergency is set
   forth in Appendix A.
 * Separation From Service. If you separate from service with the Company as an
   employee or director, you will receive your Account Balance (including your
   Annual Deferral Amount credited to date) in the form you elected. Payments
   will begin 45 days after your separation from service, or as soon as
   administratively practicable, if later, unless your Scheduled Payout Date has
   already begun, in which case the payments that have begun will continue as
   scheduled. If you are deemed a Key Employee, you may not receive your account
   balance for a least six (6) months after your separation from service, so you
   will receive it on the last day of the 7th month after your separation from
   service, or as soon as administratively practicable, if later. The definition
   of Key Employee for this purpose is set forth in Appendix A.
 * Death. If you die before receiving your full benefit, the Beneficiary you
   name will receive the full remaining value of your Account Balance (and your
   Annual Deferral Amounts credited to date) as a survivor benefit 45 days after
   your death, or as soon as administratively practicable, if later.

Page 5

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------

 * Disability. "Disability" is limited to your being unable to engage in any
   substantial gainful activity due to a medically determinable physical or
   mental impairment which can be expected to result in death or to last for a
   continuous period of 12 months or more, or your receiving income replacement
   benefits for at least three months under the Company health plan due to a
   medically determinable physical or mental impairment which can be expected to
   result in death or last for a continuous period of at least 12 months. If you
   are disabled, you will receive your Account Balance and your Annual Deferral
   Amount credited to date in the form you elected 45 days after your disability
   is determined to begin, or as soon as administratively practicable, if later,
   unless your Scheduled Payout Date has already begun, in which case the
   payments that have begun will continue as scheduled.
 * A Change in Ownership or Effective Control of the Company. If a Change in
   Control occurs before you receive your full benefit, you will receive the
   value of your remaining Account Balance (and your Annual Deferral Amount
   credited to date) 45 days after the Change of Control, or as soon as
   administratively practicable, if later. The definition of Change of Control
   is set forth in Appendix A.

Q

Are there other circumstances in which the timing of my payout will be changed ?

A

Pursuant to the rules of section 409A, payments may also be accelerated in
certain circumstances, including: (1) to satisfy a domestic relations order; (2)
to comply with a certificate of divestiture under section 1043(b)(3) of the
Code, (3) if the arrangement is determined to violate section 409A of the Code
(to the extent you have income inclusion), and (4) only if implemented by the
Plan Committee by amendment to this Plan, for de minimis payments. Payments may
be delayed if they would result in a denial of the Company’s deduction under
section 162(m) of the Code, provided that payments will resume at the earlier of
the calendar year in which the employee or director separates from service or
the date such payment will not limit the deduction. Payments will also be
delayed if the Company reasonably anticipates that such payments will violate
the terms of a loan agreement causing the Company material harm, or if the
payment would violate Federal securities law or other applicable law (other than
income inclusion under the Code). The payments described in the previous
sentence will resume when the Company determines that such payments will not
cause such violation or harm.



Q

When can I withdraw my 2005 account balance?

A

Under the Plan, unless you elect otherwise in the manner described below, your
account balance as of December 31, 2005 (including earnings) will be distributed
to you in February, 2006.

Page 6

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------



Q

Can I elect to rollover (re-defer) my 2005 account balance ?

A

Yes. You can elect to re-defer all or a portion of your current account balance
(including 2005 deferrals and earnings). However, re-deferrals must be for an
additional five (5) years.



Q

When will I be able to withdraw or re-defer my 2006 deferrals?

A

For the 2006 Plan year, you will have the choice of deferring your money for two
(2), five (5) or ten (10) years. Therefore, unless another Payment Event occurs
earlier, these amounts will be paid on February 15, 2008 if you choose a two (2)
year deferral, February 15, 2011 if you choose a five (5) year deferral, and
February 15, 2016 if you choose a ten (10) year deferral.

For example, if you elect to defer your 2006 money for two (2) years, during the
2006 annual enrollment period you will have the choice to either (1) confirm the
Scheduled Payout Date (February 2008) for your 2006 deferrals, or (2) re-defer
this money. Please note that although the Plan will allow for further deferrals
of your Account Balance after 2006, the exact limits on and mechanism for
permitting these deferrals has not been determined. (For example, the number of
Scheduled Payout Dates allowed for one participant may be limited.) Further,
under the tax law, any election to re-defer must be made at least 12 months
before the previously Scheduled Payout Date and re-deferrals must be for an
additional five (5) years.



Q

How will my payments be made ?

A

Generally, your payments will be made in a lump sum. You can elect, at the time
of deferral, to have payments made (1) on your Scheduled Payment Date, (2)
disability, or (3) separation from service, paid in substantially equal annual
installments over a 3-year period. For 2006 and unless changed by the Plan, this
election must be made at the time you defer your compensation and it must apply
for all three types of payouts. Any change cannot be effective until 1 year
after your election, and your election to change a form of your Scheduled
Payouts must be made one year before your first Scheduled Payout Date. (For
purposes of these rules, installments are treated as one payment beginning with
the first installment.) In addition, any change of your Scheduled Payout option
must defer payment for five (5) years.



Q

What taxes are withheld from the distributions I will receive?

A

Federal and state taxes for California residents will be withheld from
distributions. Taxes will be calculated and withheld at the time of your
distribution(s), based on your state of residence.

Page 7

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------



Q

If I receive a distribution from the Plan, can I roll the money over into
another plan to avoid taxes?

A

No. The Plan is a nonqualified plan and distributions may not be rolled over
into a tax-qualified retirement plan or IRA.



Q

What happens to my account if I terminate employment?

A

If you leave employment for reasons other than Change of Control, Death, or
Disability, you will receive your Account Balance and Annual Deferral Amounts,
plus interest credited, in a lump sum (or installments if you so elected).
Payments will begin 45 days after your separation from service as an employee or
director or as soon as administratively practicable, if later, unless your
Scheduled Payout Date has already begun, in which case the payments that have
begun will continue as scheduled. However, if you are deemed a Key Employee as
defined in Appendix A, you may not receive your account balance for at least six
months after your separation from service so you will receive it on the last day
of the 7th month after your separation from service, or as soon as
administratively practicable, if later.



Q

Whom can I name as my beneficiary?

A

You can name any individual or entity you wish (subject, under certain
circumstances, to your spouse’s concurrence).



Q

Is the Survivor Benefit payable under the Plan taxable income to my Beneficiary?

A

The Survivor Benefit payable to your Beneficiary is taxable as income and, under
certain circumstances, may be subject to estate taxes. Your tax advisor can
provide you with more information on this topic.



Q

What happens if I take an Unpaid Leave of Absence, experience a Disability, or
during other periods when I am not receiving a paycheck?

A

Your 2006 deferrals will stop if you are no longer receiving any compensation, a
bonus/incentive payments, or directors fees in these circumstances, but those
deferrals will continue if you are receiving compensation, bonus/incentive
payments, or fees in 2006. Your Account Balance at the end of the year will be
affected accordingly. Your deferred Account Balance will not be distributed
merely because you are on a leave of absence or not receiving a paycheck.
However, if any of these circumstances is an otherwise defined payout event as
described in the Q&As above (e.g., a Disability), your Account Balance
(including any 2006 deferrals made into that account) will be distributed at the
time provided in the Plan.

Page 8

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------



Q

How are my Annual Deferral Amounts taxed when they are distributed to me?

A

Your Annual Deferral Amounts and interest earned are taxed as current ordinary
income when they are distributed to you.



Q

Will the Company guarantee the payment of my Account Balance under all
circumstances?

A

No. The Company’s obligation under the Plan shall be that of an unsecured
promise to pay money in the future. Amounts payable to a Participant or his or
her Beneficiaries shall be paid from the general assets of the Company
exclusively.

Plan Administration

Q

Will I get an annual statement of my account?

A

Yes. At the end of each Plan Year, you will receive an Annual Benefit Statement
that reflects your account activity during that year.

These questions and answers provide a summary description of the Deferred
Compensation Plan (Plan). For a complete description of Plan provisions and
benefits, please refer to the information contained in the Election Form. If any
conflicts arise between this summary description and the Election Form, the
Election form will prevail.

 

Page 9

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------

Appendix A: Definitions.

          "Change in Control" means the first to occur of any of the following
events and shall be interpreted pursuant to section 409A of the Code.

                    (a)          When any person or persons acting as a group
("persons") (as those terms are used under section 409A of the Code and
applicable guidance), other than the McAlister Family Trust, acquires ownership
of stock that, together with such stock held by such "persons," constitutes more
than 50% of the fair market value of the Company, or acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition of
such "persons"), 35% or more of the Company’s capital stock representing the
total voting power of the Company;

                    (b)          During any period of 12 months, individuals who
at the beginning of such period constitute the Board of Directors of the Company
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s shareholders of the new
directors was approved by a vote of at least a majority of the directors still
in office who were directors at the beginning of the period; or

                    (c)          Forty percent or more of the gross fair market
value of all the assets of the Company are sold or otherwise transferred to
"persons" that are not within a "controlled group of corporations" (as defined
in Section 1563 of the Internal Revenue Code of 1986, as amended, and as
modified by section 409A) in which the Company is a member during the 12-month
period ending on the date of the most recent acquisition by such "persons".

          "Disability" means being unable to engage in any substantial gainful
activity due to a medically determinable physical or mental impairment which can
be expected to result in death or to last for a continuous period of 12 months
or more, or receiving income replacement benefits for at least three months
under the Company health plan due to a medically determinable physical or mental
impairment which can be expected to result in death or last for a continuous
period of at least 12 months.

          "Key Employee" means the following. For the 12-month period beginning
on the first day of the 4th month following the December 31 "identification
date" (i.e., April 1 to March 30), a Key Employee is any one who, at any time
during the 12-month period ending on the December 31 of the preceding year (the
"identification date"), (i) is an officer of the Company with annual
compensation greater than $130,000 (indexed as provided under the Internal
Revenue Code), (ii) is a 5% owner of the Company, or (iii) is a 1% owner of the
Company with annual compensation of more than $150,000 (indexed under the
Internal Revenue Code). For purposes of clause (i), no more than the lesser of
50 employees or 10%

 

Page 10

--------------------------------------------------------------------------------

Downey Financial Corp.
Deferred Compensation Plan
Summary

--------------------------------------------------------------------------------

of the Company’s controlled group employees shall be considered officers. The
determination of what constitutes a Key Employee shall be made by the Plan
Committee using the guidance set forth under section 416(i) of the Code, as
amended by section 409A and implementing guidance.

          "Unforeseeable Emergency" means your incurring a severe financial
hardship from an unanticipated emergency that is caused by an event beyond your
control due to (a) an illness or accident involving you or your dependents (as
defined in section 152(a) of the Code), (b) a loss of property due to casualty,
or (c) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond your control, all as determined in the sole and absolute
discretion of the Company in accordance with the regulations under section 409A
of the Code. Pursuant to those regulations, an unforeseen emergency shall not be
deemed to occur to the extent the emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of your
assets, to the extent such liquidation would not cause severe financial
hardship, or by cessation of deferrals under the Plan. For purposes of this
definition, "you" and "your" will refer to you or your beneficiary entitled to
receive benefits under this Plan.

Page 11

--------------------------------------------------------------------------------

DOWNEY FINANCIAL CORP.
ELECTIVE DEFERRED COMPENSATION PLAN
ELECTION FORM

          I acknowledge that as an employee or director of Downey Financial
Corp., a Delaware Corporation (the "Company"), or an employee or director of a
subsidiary of the Company, I have been offered the opportunity to participate in
the Downey Financial Corp. elective deferred compensation plan (the "Plan")
established and adopted by the Company and its subsidiaries.

          I hereby elect to participate in the Plan and irrevocably authorize
the Company or its subsidiaries to make the appropriate deductions from my 2006
compensation at the appropriate periodic payment dates, as indicated on this
form.

Deferral Election

(Please select only one election)

Total Compensation
or                              

I elect to defer ________% of my Total Compensation



Bonus/ Incentive                    
or

I elect to defer ________% of my Bonus/Incentive

Director Fees                                        

I elect to defer ________% of my Director Fees



Payout Election for
2006 Deferrals

(Please select only one election)

_______

I elect to defer payment of my 2006 deferral until February 15, 2008



_______
or

I elect to defer payment of my 2006 deferral until February 15, 2011

_______          

I elect to defer payment of my 2006 deferral until February 15, 2016



Payout Election for
Account Balance as of
12/31/05

(Please select only one election)

_______

I elect to revoke ____% of my 2005 Account Balance and receive
payment of those amounts by December 31, 2005. Any remaining
balance will be deferred until February 15, 2011

_______
or

I elect to confirm payment of ____% of my Account Balance on
February 15, 2006 and to defer the rest of the payment (if any)
until February 15, 2011

_______

I elect to defer payment of all of my Account Balance until February
15, 2011.

 

Page 1

--------------------------------------------------------------------------------

Navigation Links [k05_10k.htm#TOC]

 

Form of Payout
Election For
Scheduled Payments
Disability, Separation
from Service

(Please select only one election)

_______

If I am entitled to receive payment (1) on a Scheduled Payment Date,
(2) after a Disability, or (3) after Separation from Service, I choose to
have such payment made in ONE LUMP SUM. I understand that I
may not be able to change this election unless permitted by the Plan. I
also understand that any changes can be effective only after 1 year
from the date the election to change is made, and that any election to
change the form of Scheduled Payouts must be made 1 year before the
first Scheduled Payout Date and must defer the first Scheduled Payout
Date for at least 5 years.



_______

If I am entitled to receive payment (1) on a Scheduled Payment Date,
(2) after a Disability, or (3) after a Separation from Service, I choose
to have such payment made in THREE SUBSTANTIALLY EQUAL
ANNUAL INSTALLMENTS beginning on the first date I would
otherwise be entitled to receive a lump sum, and on the second and
third anniversary thereafter. I understand that I may not be able to
change this election unless permitted by the Plan. I also understand
that any changes can be effective only after 1 year from the date the
election to change is made, and that any election to change the form of
Scheduled Payouts must be made 1 year before the first Scheduled
Payout Date and must defer the first Scheduled Payout Date for at
least 5 years.

 

Crediting of Interest-Equivalent

          Until the payout date (as defined below), I understand that the
amounts so deferred will be credited with an interest-equivalent. Such
interest-equivalent will be computed as amounts are deferred and will be
computed in the same manner as compound interest. The interest-equivalent for
the election year will be computed based on Downey’s highest corresponding CD
term rate in effect on January 1, 2006.

          I further understand that I may be accorded one or more elections (at
the sole and absolute discretion of the Company) to extend the payout date for
five (5) additional years. In the case of such an election, I understand that
the rate(s) for such additional deferral year(s) will be based on Downey’s
highest five (5) year deposit rate and that the interest-equivalent will then be
computed in the same manner as interest with annual compounding.

 

Page 2

--------------------------------------------------------------------------------

Navigation Links [k05_10k.htm#TOC]

 

Payout

          I understand that, except as provided below, I will receive a payout
from the Company or its subsidiaries, in the form and manner I elected above.
Notwithstanding the foregoing, I further understand that I may be accorded one
or more elections (at the sole and absolute discretion of the Company) to extend
the payout date beyond normal payout or extended payout for five (5) additional
years. In the case of such an election, I understand that the actual payout date
shall be determined in accordance with such additional election, and that such
election shall be made not later than 12 months in advance of the previously
Scheduled Payout Date.

          I acknowledge that I may not voluntarily amend the payout schedule set
forth above. I further acknowledge that I will receive an earlier payment upon
Death, Unforeseeable Emergency, or Change of Control of the Company, or, if my
payments have not yet begun, upon my Separation from Service or Disability, as
described below. I further acknowledge that there may be some situations
permitted under section 409A in which my payment may be accelerated or delayed,
as set forth in the accompanying memorandum (e.g., the need to avoid violation
of federal securities laws). Such determinations shall be made in the sole and
absolute discretion of the Company and in accordance with the rules of section
409A of the Code.

          Death. Payout shall be accelerated and made in a lump sum 45 days
after my death or as soon as administratively practicable, if later.

          Unforeseeable Emergency. Payment will begin 15 days after a
determination of unforeseeable emergency, or as soon as administratively
practicable, if later. "Unforeseeable Emergency" is defined in Appendix A of the
Plan Summary.

          Change of Control. Payment will begin 45 days after a Change of
Control, or as soon as administratively practicable, if later. "Change of
Control" is defined in Appendix A of the Plan Summary.

          Disability. Unless a Scheduled Payout Date has already begun, payments
will be made 45 days after disability is determined to begin, or as soon as
administratively practicable, if later. Payments will be made in the manner I
elected. "Disability," is defined in Appendix A of the Plan Summary.

          Separation from Service. Unless a Scheduled Payout Date has already
begun, payments will be made 45 days after termination of my employment or
directorship for any reason, or as soon as administratively practicable, if
later. Payments will be made in the manner I elected. Key Employees as defined
in Appendix A of the Plan Summary may not receive a payout for a least six
months after separation from service and thus will receive payment on the last
day of the 7th month following separation from service.

 

Page 3

--------------------------------------------------------------------------------

Navigation Links [k05_10k.htm#TOC]

 

Unsecured Creditor

          I acknowledge that my participation in the Plan gives me only the
status of an unsecured general creditor of the Company or a subsidiary and that
assets of the Company or a subsidiary that might have been available to pay
benefits to me under the Plan are subject to the claims of other general
creditors of the Company or the subsidiary, as the case may be.

Beneficiary Designation

          In the event I die prior to full payout to me hereunder, I hereby
elect for deferred payments otherwise payable to me hereunder to be paid to my
designated beneficiary as set forth in a separate beneficiary designation form
that I will supply to the Company.

          In the event I choose to change my designated beneficiary, I
acknowledge that such change shall be effective only if I provide written notice
of such change to the Company or its successor in form and under procedures
reasonably satisfactory to the Company or its successor, and that such change
shall only be effective upon receipt of such written notice by the Company or
its successor. In the event I designate no contingent beneficiary, or if my
designated beneficiary shall not survive to receive all payments due hereunder,
or if the Company or its successor is unable to locate my designated beneficiary
after my death after reasonable efforts, I acknowledge that any payments that
would have been made to a designated beneficiary shall instead be paid to my
surviving spouse; provided that, if I have no surviving spouse, the payments
will be paid to my estate.

General Provisions

          1.          This election is subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted by the Company pursuant to the Plan. It is understood that the election
and the Plan will be interpreted and administered in accordance with section
409A of the Internal Revenue Code.

          2.          I acknowledge that the Company and my employer are not
providing me with advice, warranties, or representations regarding any of the
legal, tax or business effects to me with respect to the Plan or this election.
Neither the Company nor my employer represents that my participation in the Plan
will result in tax deferral. I have been encouraged to seek legal, tax and
business advice from my own legal, tax and business advisors prior to executing
this election and have done so to the extent I have deemed appropriate.

          3.          The terms and conditions of this election or the Plan
shall not be deemed to constitute a contract of employment between me and the
Company or any of its subsidiaries. Such employment is hereby acknowledged to be
an "at will" employment relationship that can be terminated at any time for any
reason, with or without cause, unless expressly provided otherwise in a written
employment agreement. Nothing in this election or the Plan shall be deemed to
give me the right to be retained in the service of the Company or any of its
subsidiaries, either as an employee or a director, or to interfere with the
right of the Company or any of its subsidiaries to discipline or discharge me at
any time.

 

Page 4

--------------------------------------------------------------------------------

Navigation Links [k05_10k.htm#TOC]

 

          4.          I acknowledge that if I do not return this election form
(executed by me) to the Company or its subsidiary within ten (10) days after
receiving notice from the Company or subsidiary that the deferral election
herein is available to me, such election shall be deemed waived.

          5.          I acknowledge that elective deferral elections shall be
made available under the Plan by the Company or its subsidiaries to various
persons and for various periods from time to time in the sole and absolute
discretion of the Company and that I obtain no right to make subsequent deferral
elections as a result of being selected for this or any other deferral election.

          6.          By signing this instrument, I acknowledge that I agree to
be bound by the terms of this election.

          7.          I acknowledge that federal, state and local income tax
withholding and payroll tax may apply as a result of participation in the Plan.
I agree that such withholding may be accomplished with respect to the cash
compensation (if any) due to me from the Company or its subsidiaries. If
withholding pursuant to the foregoing sentence is insufficient (in the sole
judgment of the Company) to satisfy the full withholding obligation, I agree
that such withholding may be made from amounts otherwise payable to me
hereunder.

          8.          The undersigned participant:

                      (a)    Understands that all rights and liabilities with
respect to this deferral election are set forth in this form;

                      (b)    Agrees that the undersigned will comply with all
the terms and conditions of the Plan; and

                      (c)    Acknowledges that this form and the Plan set forth
the entire understanding between the undersigned and the Company and its
subsidiaries and supersede all prior oral and written agreements on the subject
of the deferred compensation election.

 

 

Date: ________

    ______________________________       

Participant (Print Name)

                      ______________________________       

(Signature)

 

Page 5

--------------------------------------------------------------------------------

Navigation Links [k05_10k.htm#TOC]